NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 11-2588
                                      _____________

                            UNITED STATES OF AMERICA

                                             v.

                                    WALIK GRIGGS,

                                                 Appellant
                                      ____________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. No. 3-99-cr-00584-001)
                       District Judge: Honorable Mary L. Cooper
                                      ____________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 November 14, 2012

           Before: RENDELL, FUENTES, and CHAGARES, Circuit Judges.

                                (Filed: December 14, 2012)
                                       ____________

                               OPINION OF THE COURT
                                    ____________


FUENTES, Circuit Judge:

       In this appeal, we are asked to consider the reasonableness of Walik Griggs’s

sentence of 23 months’ imprisonment, imposed consecutive to his state sentence, for a

violation of his supervised release. For the reasons set forth below, we will affirm.
                                            I.

       Because we write primarily for the parties, we set forth only the facts and

procedural history relevant to our conclusion.

       In October 1999, Walik Griggs pleaded guilty to possession of a firearm by a

convicted felon. The District Court sentenced him to a 115 months term of imprisonment,

three years of supervised release, a fine, and a special assessment. After serving the

imprisonment portion of his sentence, Griggs began to serve a three-year period of

supervised release.

       Six months into his supervised release, the U.S. Probation Department petitioned

the District Court for a warrant for Griggs’s arrest based on violations of the conditions

of his supervised release, including association with convicted felons, failure to comply

with drug testing, and falsification of monthly supervision reports. Griggs was arrested

and held until his violation hearing on November 17, 2008. Griggs was found guilty of

violating two of his conditions of supervised release, and he was sentenced on November

18, 2008 to the 26 days he had served. The District Court also re-imposed Griggs’s

original three-year term of supervised release with an added condition prohibiting gang

associations.

       After Griggs failed to reside at his claimed address, notify the Probation

Department of a change of address, or make efforts to obtain employment, the Probation

Department petitioned the District Court in February 2009 to modify the conditions of

Griggs’s supervised release to impose four months of home confinement and electronic

monitoring. The District Court granted the petition and ordered the modification.

                                            2
       Nevertheless, less than a month later, on March 10, 2009, while subject to home

confinement, Griggs was arrested by New Jersey state police officers in conjunction with

a high-speed chase. He was charged with aggravated assault, eluding police with a motor

vehicle, reckless endangerment, obstruction of administration of law, possession of

marijuana, driving while intoxicated, possession of a controlled dangerous substance in a

motor vehicle, reckless driving, open container, speeding, and a myriad of other motor

vehicle violations. Again, the Probation Department petitioned the District Court for a

warrant for Griggs’s arrest, based on violations of his supervised release, this time for the

commission of another crime. The Probation Department then lodged a detainer with the

correctional facility where Griggs was held, requiring that he be turned over to the court

upon the conclusion of his state sentence. Griggs ultimately pleaded guilty in New Jersey

court to eluding police and driving while intoxicated, among other offenses, and he was

sentenced to a seven-year term of imprisonment.

       On June 1, 2012, Griggs pleaded guilty to violating the conditions of his

supervised release based on the commission of another crime, due to the March 2009

offense. During the plea hearing, the District Court conducted a thorough colloquy during

which it confirmed that Griggs understood that the statutory maximum term of

imprisonment was 24 months and that the sentence could be imposed either consecutively

or concurrently with any state sentence, but that the decision to impose the sentence

consecutively was entirely within the District Court’s discretion and was recommended

by the United States Sentencing Guidelines (the “Guidelines”). Griggs stated that he

understood these facts. (App. 34, 41, 52-53.) The District Court then conducted the

                                             3
sentencing hearing, where Griggs argued for a concurrent sentence because “a

punishment ha[d] been administered” and “there’s no further punishment that would be

required.” (App. 84, 86-87.) The Government argued for a consecutive sentence based on

the Sentencing Commission’s “very strong position” on the issue and that sentencing

concurrently in this matter “would render supervised release a toothless tiger,” by giving

Griggs “a free pass . . . on his violation of supervised release.” (App. 79.) After

calculating the advisory Guideline range of 30 to 37 months, which exceeded the 24-

month statutory maximum, and recognizing the Guidelines’ strong policy in favor of

consecutive sentences, the District Court considered the relevant factors under 18 U.S.C.

§ 3553(a).

       The District Court carefully evaluated the arguments of both parties, Griggs’s

expressions of remorse, the conditions of his confinement in state custody, which Griggs

argued warranted leniency, the conflicts between Griggs and his probation officer, and

the sentence that Griggs was serving for his state conviction. The Court also considered

the dangerous situation created by the underlying conduct and Griggs’s significant

criminal history since the age of 12. The Court found particularly relevant Griggs’s

frequent earlier violations of supervised release that occurred over a short period of time

and that the Court had previously sentenced Griggs leniently based on his statements of

remorse. The Court then sentenced Griggs to 23 months of imprisonment to run

consecutively with his state sentence and declined to impose further supervision, finding

that Griggs was not a good candidate for supervised release based on his three violations.

Griggs timely appealed.

                                            4
                                            II.

                                            A.

       The District Court had jurisdiction pursuant to 18 U.S.C. §§ 3231 and 3583(e). We

have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742.

       Our first step in reviewing the reasonableness of a sentence is to determine

whether the District Court committed a significant procedural error, “such as failing to

calculate (or improperly calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen sentence—including an

explanation for any deviation from the Guidelines range.” United States v. Tomko, 562

F.3d 558, 567 (3d Cir. 2009) (en banc) (citations and internal quotation marks omitted). If

the District Court’s procedure is satisfactory, then at the second step, we must consider

the sentence’s substantive reasonableness, requiring us “not to focus on one or two

factors, but on the totality of the circumstances.” Id. Griggs, as the party challenging the

sentence, has the burden of demonstrating unreasonableness. See id.

       An abuse-of-discretion standard of review applies to both inquiries. United States

v. Doe, 617 F.3d 766, 769 (3d Cir. 2010). “[I]f the district court’s sentence is

procedurally sound, we will affirm it unless no reasonable sentencing court would have

imposed the same sentence on that particular defendant for the reasons the district court

provided.” Tomko, 562 F.3d at 568. We will also give “due deference” to the District

Court’s evaluation of the § 3553(a) factors because “[t]he sentencing judge has access to,

and greater familiarity with, the individual case and the individual defendant before him.”

                                             5
United States v. Gall, 552 U.S. 38, 51-52 (2007) (citations and internal quotation marks

omitted).

                                            B.

       On appeal, Griggs argues that the District Court’s imposition of a consecutive

sentence of 23 months of imprisonment is greater than necessary to fulfill the goals of

specific deterrence and public protection. Having reviewed the parties’ briefs, the record,

and the District Court’s reasons for sentencing Griggs to a 23-month consecutive

sentence, we conclude that Griggs’s sentence is both procedurally and substantively

reasonable.

       The District Court properly calculated the Guidelines range of 30 to 37 months,

recognized that it exceeded the statutory maximum of 24 months, and then considered the

relevant § 3553(a) factors, finding particularly relevant § 3553(a)(1), which considers the

nature and circumstances of Griggs’s offense and his history and characteristics. It noted

Griggs’s extensive criminal history and his earlier violations of supervised release over a

very short time period. The Court also recognized that it had previously been “persuaded

by his protestations of remorse and assertions of rehabilitation and resolve” to impose

lenient sentences. (App. 103.) Another factor considered was the seriousness of the

underlying state offense, which occurred during a time period in which Griggs was

subject to home confinement. (App. 96, 100.) In the end, the District Court found that a

23-month consecutive sentence would promote adequate deterrence of other crimes by

Griggs and protect the public from future crimes by him, while ensuring that it was no



                                            6
more restrictive or punitive than necessary to achieve those goals. We are satisfied that

the District Court’s procedure was reasonable.

       Furthermore, the sentence was substantively reasonable. A violation of supervised

release is a “breach of the Court’s trust.” United States v. Dees, 467 F.3d 847, 853 (3d

Cir. 2006). Here, Griggs had over a short period of time repeatedly breached the Court’s

trust by violating the conditions of his supervised release. As Griggs had demonstrated

his inability to comply with the conditions of his supervised release, the Court did not

abuse its discretion in deciding that the 23-month sentence be served consecutively to

Griggs’s state sentence.

       Griggs also argues that the District Court erred in failing to discuss his need for

vocational, educational, and substance abuse rehabilitation. However, Griggs failed to

raise this issue at the time of sentencing, and “[i]t is ‘not incumbent on the District

[Court] to raise every conceivable relevant issue on [its] own initiative’ during

sentencing.” United States v. Merced, 603 F.3d 203, 215 (3d Cir. 2010) (quoting Gall v.

United States, 552 U.S. 38, 54 (2007)).

       Finally, Griggs argues that a two-year delay between his violation and his

revocation hearing rendered his sentence unreasonable. Within days of Griggs’s

violation, the United States Marshals Service lodged a detainer against Griggs at state

facility where he was held, advising him that it would retain custody upon his release

from the state facility. Revocation hearings are not criminal prosecutions, and “the full

panoply of rights due a defendant” do not apply. Morrissey v. Brewer, 408 U.S. 471, 480

(1972). However, because supervised release revocation hearings do infringe on liberty

                                            7
interests, limited protections under the Due Process Clause apply. Id. at 484-90; see also

United States v. Poellnitz, 372 F.3d 562, 570 (3d Cir. 2004) (determining reasonableness

of two-year delay between supervised release violation petition and hearing based on

length of delay, reason for the delay, the appellant’s assertion of his right, prejudice to the

appellant, and the reason why the appellant was in custody and holding that the delay was

reasonable when the district court waited until the adjudication of the state offense before

proceeding with revocation hearing). Griggs was in state custody for the underlying

offense for the entirety of the two-year delay between the supervised release petition and

hearing. The incarceration resulted from his state offense, and the delay did not subject

him to excessive incarceration or prejudice his ability to defend at his revocation hearing.

Thus, this argument is also without merit.

                                             III.

       For the foregoing reasons, we will affirm the District Court’s judgment and

sentence.




                                              8